Name: Commission Regulation (EEC) No 1566/88 of 6 June 1988 opening a standing invitation to tender for the export of 50 000 tonnes of barley held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 6 . 88 Official Journal of the European Communities No L 141 /9 COMMISSION REGULATION (EEC) No 1566/88 of 6 June 1988 opening a standing invitation to tender for the export of 50 000 , tonnes of barley held by thie French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common Organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3) provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 2 June 1988 France notified the Commission that it wished to put up for sale for export to third coun ­ tries 50 000 tonnes of barley held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management ­ Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 50 000 tonnes of barley held by it. Article 2 1 . The invitation to tender shall cover a maximum of 50 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 50 000 tonnes of barley are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the. second month following. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire .on 8 June 1988 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m . (Brussels time). 3 . The last partial invitation to tender shall expire on 27 July 1988 . 4. The tenders shall be lodged with the French intervention agency. Article 5 The French intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II to this Regulation . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29 . 4. 1988 , p. 7. (3) OJ No L, 139, 24. 5 . 1986, p. 36 . (4) OJ No L 202, 9.. 7. 1982, p. 23 . O OJ No L 223, 11 . 8 . 1987, p. 5 . No L 141 / 10 8 . 6 . 88Official Journal of the European Communities ANNEX I (tonnes) Place of storage Quantity Amiens 5 000 Chalons-sur-Marne 15 000 Lille 6 000 Orleans 5 000 Paris 5 000 ' Rouen 14 000 ANNEX II Standing invitation to tender for the export of 50 000 tonnes of barley held by the French intervention agency (Regulation (EEC) No 1566/88) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions {-) (ECU/tonne) p.m . Commercial costs (ECU/tonne) Destination 1 2 3 etc. '&lt; (') This price includes the increases or reductions relating to the lot to which the tender refers.